COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §
 ATLANTIC INDUSTRIAL INC.,
 A/K/A ATLANTIC SCAFFOLDING                     §              No. 08-12-00093-CV
 COMPANY AND FAUSTINO
 MURILLO,                                       §                   Appeal from

                        Appellants,             §               327th District Court

 v.                                             §            of El Paso County, Texas

 EUGENE BLAIR, III,                             §                (TC # 2006-5947)

                        Appellee.               §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment.    We therefore reverse the judgment of the court below and render that the

Appellee take nothing against Appellant Atlantic Industrial Inc. a/k/a Atlantic Scaffolding

Company. The judgment in all other respects is affirmed. We further order that Appellant

Atlantic Industrial Inc. a/k/a Atlantic Scaffolding Company recover from Appellee all costs, both

in this Court and the court below, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF MAY, 2016.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating